Citation Nr: 0504418	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  99-21 870	)	DATE
	)
	)

On appeal certified by the 
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The case was certified to the 
Board by the Detroit, Michigan RO.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part. 


REMAND

Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also, 
38 C.F.R. § 3.159 (2003).  Complete notice requires that VA 
notify the claimant of the evidence not of record that is 
necessary to substantiate the claim, provide notice of the 
specific portion of the evidence that VA will seek to 
provide, and provide notice of the specific portion of the 
evidence that he is expected to provide.  38 U.S.C.A. § 5103.  

Correspondence dated in March and May 1998 only partially 
informed the appellant of evidence needed to support his 
claim, evidence VA would obtain, and evidence the veteran 
should submit.  Hence, the veteran must be provided with 
notice to correct deficiencies of the above-referenced 
notice.  

The Board also finds that additional development is required 
to assist the veteran in obtaining evidence to support his 
claim.  The RO attempted to obtain morning reports for March 
1971.  The RO was informed, however, that if the veteran was 
in the Army, then the information regarding his particular 
company, battalion, and/or  battery were needed.  The veteran 
served in the Army, and in light of his duty assignments, 
another request should be made that provides the company and 
battalion information.

In addition, the veteran made several statements regarding 
stressors in service that the RO has not attempted to verify.  
Since his status as a combat veteran has not been 
established, verification of claimed stressors is necessary.  
38 U.S.C.A. § 5103A (West 2002); M21-1, Part VI, Ch. 
11.37(f)(3) and (4) ("VA must always send an inquiry to (the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR.))"

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must provide the veteran with 
complete notification required by 
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and the Veterans Benefits Act of 
2003.  To correct any previous deficiency 
in the notice provided in March and May 
1998, the appellant must be informed of 
specific evidence needed to support his 
claim, specific evidence VA will obtain 
on his behalf and evidence he must 
submit.  He should also be told to submit 
any relevant evidence in his possession 
that is not of record.

2.  The RO should again attempt to verify 
all claimed stressors through the 
appropriate sources to include attempting 
to verify the stressor information 
through the USASCRUR.  Specific efforts 
should be made to try and verify the 
veteran's report of sniper activity in 
March 1971.  The veteran was attached to 
the 92nd Engineer Battalion 
(construction), Company C.; however, the 
reported attack occurred in a small 
village, possibly in the general area of 
Long Binh and Saigon.  A soldier by the 
name of Corporal Johnson was reportedly 
also involved.

3.  The RO should try to obtain morning 
reports for March 1971.  The organization 
being contacted should be notified of the 
veteran's battalion and company while in 
Vietnam.

4.  Upon completion of the requested 
development above, the RO should again 
review the claim.  If additional evidence 
or information received triggers a need 
for further development, then such 
development should be undertaken.  
Thereafter, the RO should enter a new 
rating decision and readjudicate the 
claim.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  A reasonable period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




